 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSahara-Tahoe Corporation, d/b/a Sahara-Tahoe Ho-tel and Hotel, Motel, Restaurant Employees & Bar-tenders Union Local No. 86, Hotel & RestaurantEmployees & Bartenders International Union,AFL-CIO. Case 32-CA-159 (formerly 20-CA-12499)March 16, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn February , 1978, Administrative Law JudgeJames S. Jenson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that Respondent, Sahara-Tahoe Corporation,d/b/a Sahara-Tahoe Hotel, Stateline, Nevada, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, ex-cept that the attached notice is substituted for that ofthe Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice.WE WILL NOT refuse or fail to do the followingand WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL recognize and, upon request, bargainwith Hotel, Motel, Restaurant Employees &Bartenders Union Local No. 86, Hotel & Restau-rant Employees & Bartenders InternationalUnion, AFL-CIO, as the exclusive bargainingrepresentative of the employees in the appropri-ate unit described below, with regard to thewages, hours, working conditions, and otherterms and conditions of employment of the unitemployees and, if an understanding is reached,embody such understanding in a signed agree-ment. The unit found appropriate for the pur-poses of collective bargaining is:All employees employed by the Respondent inits hotel-service operations at its Stateline, Ne-vada, operations, including housekeeping per-sonnel; parking lot attendants; front desk em-ployees; timekeepers; casino porters; andbellmen, excluding casino employees; bartend-ers and culinary workers; office clerical em-ployees; carpenters; employees in the engi-neering department; warehouse employees;stage hands; guards and supervisors as definedin the National Labor Relations Act.SAHARA-TAHOE CORPORATION, D/B/A SA-HARA-TAHOE HOTELI Respondent places particular reliance on an employee petition as evi-dence of a loss of employee support for the Union, and therefore asserts thatthe evidence in this case is stronger than that in Sahara-Tahoe Hotel, 229NLRB 1094 (1977), enfd. 581 F.2d 767 (9th Cir. 1978), in which the Boardfound that Respondent did not have sufficient objective bases to support agood-faith doubt of the Union's majority status in a unit of kitchen andculinary employees. In our view, the employee petition here is a slenderthread which, by itself, is an inadequate consideration to support a good-faith doubt. The petition is signed by barely 30 percent of the unit; it isundated; the wording, as noted by the Administrative Law Judge, does notunambiguously indicate a desire not to be represented by the Union; and.although more than 2 weeks elapsed between the expiration of the last col-lective-bargaining agreement and Respondent's withdrawal of recognition,no attempt was made to refile the petition with the Board. we thereforecannot accord much weight to this insubstantial factor in the absence ofother probative evidence to support a doubt of majority.DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: This casewas heard before me in South Lake Tahoe, California, onJuly 12 and 13, 1977. The complaint, which issued on April15, 1977, pursuant to a charge filed on February 18, 1977,alleges that Sahara-Tahoe Corporation, d/b/a Sahara-Ta-hoe Hotel, herein called Respondent, has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(I) of the Act. Admitting that it has withdrawn recognition241 NLRB No. 12106 SAHARA-TAHOE HOTELand refused to bargain collectively with the Union. Respon-dent contends such action was lawful on the ground that itsbelief that a majority of the employees no longer desiredunion representation was based upon objective consider-ations. All parties were given full opportunity to appear, tointroduce evidence, examine and cross-examine witnesses,to argue orally and to file briefs. Extensive briefs have beenfiled by both the General Counsel and Respondent andhave been carefully considered.Upon the entire record in the case, and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FA(Ct1. JURISDICTIONRespondent is a Nevada corporation with a place of busi-ness in Stateline, Nevada, where it is engaged in the opera-tion of a combination hotel, bar, restaurant, and gamblingcasino. During the year immediately preceding issuance ofthe complaint, Respondent, in the conduct of its businessoperations, received gross revenue in excess of $500,000 andpurchased and received goods and materials valued in ex-cess of $50,000 directly from outside the State of Nevada.Respondent admits and I find that Respondent is an em-ployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.II. THE LABOR ORGANIZATION INVOL.VEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.II111. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssueRespondent operates a combination hotel, bar, restau-rant and gambling casino in Stateline, Nevada, sometimesreferred to as Lake Tahoe and South Lake Tahoe. At timesmaterial herein, Dietrich Mayring has been Respondent'svice president and general manager. Thomas Aro was theassistant manager, and Vesta Valentine has been the direc-tor of personnel. Al Bramlet was the Union's internationaltrustee, Howard Lawrence was the Union's director of ad-ministration, Bobbi Swan was the Union's business repre-sentative, as were Russ Robinson and Robert Weber.Joseph Coniglio and Peggy Wagner were employees onwhose behalf the union filed grievances.On May 13, 1970, the Union was certified as the collec-tive-bargaining representative of all employees employedby Respondent in its hotel-service operations at its State-line, Nevada, operations, including housekeeping person-nel; parking lot attendants; front desk employees; time-keepers; casino porters; and bellmen, excluding casinoemployees; bartenders and culinary workers; office clericalemployees: carpenters; employees in the engineering de-partment; warehouse employees; stage hands; guards andsupervisors as defined in the National Labor Relations Act.Thereafter, the parties entered into two successive collec-tive-bargaining agreements covering the employees in thecertified unit, the first expiring November 30, 1973, and thelast on November 30, 1976. At the time both agreementswere negotiated, Respondent was a member of the RenoEmployers Counsel;' however, both agreements weresigned individually by Respondent, and it is clear that theemployees involved herein were not part of a multiem-ployer unit.2By letter dated September 27. 1976, the Union notifiedRespondent that it desired "to change and modify for theperiod following November 30, 1976 the terms and condi-tions of our current collective-bargaining agreement withyou." By letter dated September 28, 1976, Respondent ad-vised the Union that it, too, desired to "modify, amend. orterminate" the agreement, and that it was willing to meet ata mutually agreeable date. There was no further communi-cation between the parties regarding negotiations until theUnion's letter of November 29, 1976, transmitting copies ofits proposed agreement to Respondent and asking that Re-spondent advise it "of a date, time, and place convenient toyou to begin contract negotiations." By letter dated Decem-ber 16, 1976. Respondent advised Howard Lawrence, theUnion's director of administration, that "we do not believethat your organization currently represents a majority ofany employees at the Sahara-Tahoe Hotel in an appropri-ate bargaining unit. For this reason we respectfully declineyour request to commence negotiations."On February 18. 1977, the Union filed the charge initiat-ing this proceeding. In a recent case involving the parties tothis proceeding' the Board stated:It is well settled that the existence of a prior con-tract. lawful on its face, raises a dual presumption ofmajority-a presumption that the Union was the ma-jority representative at the time the contract was ex-ecuted. and a presumption that its majority continuedat least through the life of the contract.' Following theexpiration of the contract, the presumption continuesand, though rebuttable, the burden of rebutting it restson the party who would do so.4To withdraw recogni-tion lawfully, either this presumption must be over-come by competent evidence that the Union in fact didnot represent a majority at the time of the withdrawal,'Shamrock Dainr. Inc.. Shamrock Dairy of Phoenir. Inc, and Sham-rock Milk Transport Co..1l9 NLRB 998 (1957). and 124 NLRB 494(1959). enfd. 280 F.2d 665 (D.C. Cir. 1960), cert. denied 364 U.S 892.See also Bartenders, Hotel, Motel and Restaurant Employers BargainingAssociation of Pocatello, Idaho, 213 NLRB 651 (1974).4 Barrington Plaza and Tragniew, Inc. 185 NLRB 962 (1970), enforce-ment denied on other grounds sub nom NLR B v. Tragniew, Inc., andConsolidated Hotels of California. 470 F.2d 669 (9th Cir., 1972).No such evidence is present in this record.' Respondent resigned from the Reno Employers Counsel in August 1974.2 Par. VI of the complaint alleges the certified unit described herein as anappropriate unit. While Respondent's answer denied the appropriateness ofsaid unit, it failed to offer any evidence to rebut its appropriateness. Accord-ingly, it is found that the unit set forth above is appropriate for the purposesof collective bargaining within the meaning of Sec. 9(b) of the Act.3 Sahara-Tahoe Corporation, d/b/a Sahara-Tahoe Hotel 229 NLRB 1094(1977), pending before the Court of Appeals for the Ninth Circuit on a peti-tion for review and a cross-application for enforcement.107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor the Employer must establish on the basis of objec-tive facts that it had a reasonable doubt as to theUnion's continuing majority status. This latter test,which Respondent claims it meets, requires more thanmere evidence of the Employer's subjective state ofmind.6For the test to be met, the assertion must besupported by objective considerations; that is, somereasonable ground for believing that the Union has lostits majority status.'6 Celanese Corporation of America, 95 NLRB 664 (1951).Laystrom Manufacturing Co.. 151 NLRB 1482, 1483 (1965), enforce-ment denied 359 F.2d 799 (7th Cir., 1966). See also Emerson Manufac-turing Company. Inc., 200 NLRB 148 (1972), and Terrell Machine Corn-pan)r. 173 NLRB 1480 (1969), enfd. 427 F.2d 1084 (4th Cir., 1970), cert.denied 398 U.S. 929.As in the earlier case, the record herein does not discloseby competent evidence that the Union in fact did not repre-sent a majority at the time of the withdrawal. Hence, thesole issue here is whether Respondent had a reasonabledoubt based upon objective considerations that the Uniondid not represent a majority of its hotel-service employeeswhen it withdrew recognition and refused to bargain withthe Union as the collective-bargaining representative ofsaid employees on and after December 16, 1976.B. Sequence of Events1970May 13-Union certified by Board.September 28-First collective-bargaining agreementsigned for term of 3 years. No grievances filed during termof contract.1973December -Second collective-bargaining agreementsigned for term ending midnight November 30, 1976.1974June 7-Union placed under trusteeship.July--Union opened office at South Lake Tahoe andcommenced membership drive in both hotel service andfood and beverage employee units.August 2-Respondent resigned from Reno Employer'sCounsel.September 16-Respondent advised the Union that un-less it objected by September 20, Respondent proposed toinstitute additional benefits for hotel-service employees, in-cluding additional holidays, increased sick pay and vaca-tion benefits, and one meal per 8-hour shift. The Union didnot respond to the letter and the changes were instituted.September 19-Letter from Respondent to Union object-ing to paid organizers soliciting employees on Respondent'spremises to join the Union, and advising that supervisorshad been instructed not to respond to requests for informa-tion from union representatives without the approval of Re-spondent's vice president and general manager.October I-Letter from Respondent to union trustee re-garding food and beverage unit matter, and calling atten-tion to fact union representatives had made visits to hotel-service employees without giving advance notice to Re-spondent as required by article III of the collective-bargain-ing agreement.4November 18-Respondent advised the Union by letterthat a group of hotel-service employees had requested Re-spondent pay overtime after 5 instead of 6 consecutive daysworked, and that it therefore proposed to pay 1-1/2 timesafter 40 hours per week and 2 times after 48 hours if theUnion did not object. The Union did not respond to theletter and the change was instituted.'November 30-Food and beverage contract expired andRespondent refused to negotiate a new food and beverageagreement on ground it doubted the Union's majority sta-tus.6Union commenced picketing Respondent's premisesand picketed until September 1975. The record fails toshow whether any of Respondent's employees engaged in awork stoppage or whether the picketing was directed at Re-spondent's customers. In any event, it does not appear thatany of Respondent's employees declined to cross the picketline.1975January-Dietrich Mayring became Respondent's vicepresident and general manager.Februan'ry 14 Union protested termination of JosephConiglio and requested that he be reinstated.February 18-Respondent letter to Union denying rein-statement of Coniglio.February 22-Union advised Respondent it intended toarbitrate Coniglio's discharge.7April 9In accordance with article III of contract,Union advised Respondent by letter that Bobbi Swan wasthe Union's representative authorized to visit Respondent'spremises to enforce the agreement, and that Russ Robinsonwas the alternate representative.April 11-Letter from Mayring to Lawrence remindinghim that article III of the agreement provided that the des-ignated representative notify the hotel manager in advanceof each visit.April 21-Mayring letter advising Lawrence that solicit-ing membership in the Union is not within the purview of"administration" as used in the contract, and further advis-ing that the Company had a long standing "no solicitation"rule, which Respondent expected the authorized representa-tive to abide by.April 23-Mayring letter to Lawrence confirming tele-phone conversation of that date wherein it was agreed that4Art. III, entitled Interviews, reads:The Union will submit in writing the name of one (I) and an alternateRepresentative authorized to visit the Employer's premises during theperiod of this Agreement for the purpose of assisting in the administra-tion of this contract. Whenever a visit to the Employer's premises isrequired, the Representative shall notify the Hotel Manager or his des-ignated representative in advance of each visit. It is understood that saidvisits will be at such times and in such a manner as to least interferewith the performance of work by employees.5Sec. 3 of art. V, entitled Salaries, provided:Nothing in this contract shall be interpreted to preclude the employerfrom giving employees an increase in the scale for any class, or individ-ual class, during the period that this contract is in full force and effect.6 Sahara-Tahoe Corporation, db/a Sahara-Tahoe Hotel, supra.'On October 17 the Union's attorney advised Arbitrator Sam Kagel thathe had been selected to arbitrate the Coniglio dispute. On December 17Respondent's attorney advised Mayring that the Union's attorney had re-ceived no response from Kagel regarding the matter. Lawrence testified thatthe matter was never arbitrated because Coniglio disappeared.108 SAHARA-TAHOE HOTELonly one union representative at a time would be allowedon Respondent's premises to assist in administration of thecontract, and that the visits would not be used to solicitmembership in the Union.Mid-year-Union commenced holding monthly meetingswith hotel-service employees. In addition, informal meet-ings were held from time to time at coffee shops, bars, andthe union hall.October 17-Letter from union attorney advising Arbi-trator Sam Kagel that he had been selected to arbitrate theConiglio grievance.October 21-Respondent's attorney advised Mayringthat an arbitrator had been selected to hear the Conigliogrievance.October 30-Letter from Lawrence to Mayring request-ing names, addresses, and phone numbers of unit employ-ees, and for permission to post meeting notices on hotelpremises.November 5-Letter from Mayring to Lawrence declin-ing request for names, addresses, and phone numbers ofunit employees and for use of bulletin board to post noticesof union meetings. Letter contains offer to meet to discussalternatives to request.November 1-Letter from Lawrence to Mayring renew-ing request for names, addresses, and telephone numbers ofunit employees and for use of bulletin board.November 14-Letter from Lawrence to Mayring advis-ing that pursuant to article III of the contract, Swan wouldcontinue as the Union's representative authorized to en-force the agreement, and that Robert Weber was replacingRuss Robinson as the alternate representative.November 18-Letter from Mayring to Lawrence in re-sponse to the latter's November I I letter, again declining tofurnish names, addresses, and telephone numbers of unitemployees and denying use of bulletin board.December 8-Letter from Mayring to Lawrence whereinMayring objected to the fact that when Swan visited thehotel premises, she solicited employees to attend unionmeetings. Letter advised, in pertinent part, that contractpermitted visits by authorized representative "only, 'for thepurpose of assisting in the administration of this contract.'In my opinion soliciting union membership or solicitingemployees to attend union meetings is not within the pur-view of 'assisting in the administration' of the contract ...However, in view of her utter disregard for the contract, wenow find it necessary to have your representative accompa-nied by a security guard until the purpose of her visit hasbeen determined." Mayring issued instructions to securitydepartment to accompany Swan and to make written re-ports on her visits to the hotel.December 10-Letter from Lawrence to Mayring renew-ing for a second time the Union's request for the names,addresses, and telephone numbers of unit employees. Theletter states in pertinent part: "We need this information toadminister our contract in the following areas. First, wehave received reports that some unit employees are receiv-ing a paid lunch and some are not. We wish to survey theemployees to discover the extent of this practice. Second,the Union has received many inquiries from unit employeesconcerning the amount and type of insurance coverage thatmay be available. Once again, the most efficient methodavailable to the Union is to survey unit employees. Thereare other areas of administrating the contract where theinformation we request would be an invaluable aid."December 12-Letter from Mayring to Lawrence againdenying request for list of names, addresses, and telephonenumber of unit employees, and advising that while the con-tract makes no mention of unit employees entitlement topaid lunches, that all employees of the hotel, including unitemployees, "receive a meal ticket entitling them to a paidlunch." Booklets explaining insurance coverage available tounit employees were also enclosed. First of five securityreports (Resp. Exh. I I(a)) that Swan had been on premisesthat day advising unit employees, inter alia, of a unionmeeting.'Late December-Limo driver Wolchow first learned hisjob was covered by a union contract and expressed dissatis-faction with that fact to officials of Respondent.1976January 26-Lawrence's letter protesting termination ofPeggy Wagner and requesting grievance meeting.February 4-Union and Respondent representatives meton Wagner grievance.February 24-Letter from Valentine to Lawrence con-firming telephone conversation of February 12 to the effectthat the termination of Wagner "will stand."9Second of five security reports that Swan was on hotelpremises. (Resp. Exh. 11(c)).April 7-Third of five security reports that Swan hadbeen on hotel premises. (Resp. Exh. 1 I(d)).June 21-Fourth of five security reports that Swan onpremises. (Resp. Exh. I (b)). The report states, inter alia,"She [Swan] told me that they had a good turn out at lastmeeting they had."July-Union's Lake Tahoe office closed. Thereafter.Lake Tahoe area serviced from Union's Reno office.July 22-Fifth security report that Swan on hotel prem-ises. (Resp. Exh. Il(e)).Summer (July and August)-Two union meetings withunit employees to discuss new contract proposals.September-Wolchow requested address and phonenumber of NLRB from Mayring, and was warned that hisproposed petition had to be circulated on his own time.Wolchow called NLRB Regional Office in San Franciscoand was informed of the procedures for filing decertificationpetition. Wolchow testified Valentine told him there wereapproximately 250 employees in the unit. Valentine testifiedshe told him there were "somewhere in the neighborhood of280." Wolchow circulated among unit employees a petitionheaded "The undersigned are employees of Sahara-TahoeHotel, who do not want to belong to any culinary union."(Resp. Exh. 5.) Eighty-two signatures are affixed to thedocument. Wolchow testified he "contacted about 150 peo-ple, and out of the 150 1 didn't run into anyone that wasobjecting to getting rid of the Union, and out of that I got83 [sic] signatures out of 150. ... There was some of themthat was reluctant to sign the petition" ... but that no one' The other reports were made on February 24, Apnl 7, June 21,. and July22, 1976.' Lawrence testified the Union had concluded there was no merit to theWagner grievance.109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefused to sign because they wanted to keep the Union in.Wolchow testified he told employees the purpose of the pe-tition was "So we could get out from underneath the con-tract and do our own bargaining." Respondent learnedUnion's Lake Tahoe office had been closed.September 27-Letter from Union (Bramlet) notifyingMayring of the Union's desire to "change and modify" con-tract due to expire November 30, 1976.September 28-Letter from Aro notifying Union (Bram-let) of Respondent's desire to "modify, amend, or termi-nate" contract.September 29 Wolchow forwarded paper with signa-tures to 20th Region Office of the Board with followingcovering letter: "The undersigned employees of Sahara-Ta-hoe Hotel, do not want to be represented by the CulinaryUnion and are requesting an election."'0October 5-Letter from Board agent to Wolchow advis-ing that an election could not be held "in the culinary unit"in view of charges pending before the Board in Washington,D.C."October 19-Having learned from Aro that the case thenpending before the Board in Washington involved the barand culinary unit, Wolchow wrote Field Examiner Englerof the Board's San Francisco Regional Office as follows:Referring to your letter dated Oct. 5, 1976. The con-tract that is before the National Labor RelationsBoard in Washington, D.C. does not cover Transporta-tion, Front Desk, Housekeeping, Reservations, P.B.X.,and Hotel Services. This contract runs from December1, 1973 thru November 30, 1976. The contract dis-puted covered Food and Beverage Employees and haddifferent dates.October 21-Letter from Field Examiner Engler to Wol-chow informing him of the Board's procedures for filing adecertification petition, and that in view of the insulatedperiod, one could not be filed until after the collective-bar-gaining contract expired on November 30.Letter from Wolchow to Mayring outlining his effortsand correspondence with the NLRB regarding the filing ofa decertification petition, and enclosing a copy of the peti-tion containing employee signatures. In Mayring's absence,the letter was directed to Aro.October 28 (approximately)-Wolchow met with Aro inMayring's absence. Wolchow informed Aro that he hadcontacted 150 employees and that none of them seemedinterested in the Union; that they all wanted to withdrawfrom it; and that he would like some help. Wolchow alsotold him that the employees who had declined to sign thepetition ". ..wanted to get out from the Union, but theyjust didn't want to be bothered signing the petition, didn'twant to get involved in the petition."10 The unit was not spelled out."On January 21, 1976, Administrative Law Judge Richard D. Taplitzissued a decision in Case 20-CA-9623 recommending dismissal of a com-plaint alleging violations of Sec. 8(a)(X), (3), and (5) of the Act. The ChargingParty there, as here, was the Union, and involved a unit of Respondent's barand culinary workers. Contrary to the administrative law judge's findings, onJune 2, 1977, the Board issued its decision in Sahara-Tahoe Corporation,d/b/a Sahara-Tahoe Hotel, supra, finding Respondent violated Sec. 8(aX5) ofthe Act. As previously noted, that case is presently before the United StatesCourt of Appeals for the Ninth Circuit on a petition for review and a cross-application for enforcement.Aro discussed the meeting with Mayring and had Valen-tine check the validity of the 82 signatures on the petition.At Mayring's request, Valentine determined the em-ployee turnover among the hotel-service employees was 278percent in 1973, 325 percent in 1974, and 290 percent in1975.November 29-Letter from Lawrence to Aro enclosingtwo copies of Union's proposed agreement and requestingdate, time, and place to commence contract negotiations.December 16 Letter from Aro to Lawrence reading asfollows:This will acknowledge receipt of your letter of No-vember 29, 1976.As I am sure you are aware, a number of factorshave occurred over the past months in connection withyour claim to be the bargaining representative of cer-tain of our employees. In view of these considerations,you should know that we do not believe that your or-ganization currently represents a majority of any em-ployees at the Sahara Tahoe Hotel in an appropriatebargaining unit.For these reasons we respectfully decline your re-quest to commence negotiations.C. Findings and Conclusions Regarding Factors Relied onby Respondent for Withdrawing Recognition From theUnionIn its brief, Respondent enumerates the following factorsMayring relied upon in reaching his conclusion that theUnion did not represent a majority of the employees in thehotel service unit: (1) Valentine's explanation of the trustee-ship and other details of the June 1974 meeting of the RenoEmployers Counsel;'2(2) the lack of hotel-service employ-ees' support for the Union picket line established at thehotel in 1975; (3) the fact that the majority of the unionactivity which took place seemed to consist of solicitation ofmembers rather than administration of the contract; (4) thehigh turnover rate in the unit; (5) the fact only two griev-ances had been filed in the last 6 years; (6) the changes interms and conditions of employment without union objec-tion;'3(7) the fact the Union office had closed; (8) the at-tempted filing of the decertification petition supported bymore than 30 percent of the employees in the unit; (9) state-ments made by Wolchow that more than 50 percent of theemployees in the unit stated they did not want the Union.The withdrawal of recognition in the hotel-service unit'2 Valentine testified she learned the Union "was in the process of bank-ruptcy, that it was going to be put into trusteeship. that Al Bramlet wasprobably going to be appointed the trustee out of Las Vegas, that there wasa possibility of a merger with the Las Vegas Culinary Union and the RenoLocal, and ...that they were going to import union organizers from LasVegas to assist in boosting the membership in the northern Nevada area."3 On September 15, 1974, Respondent advised the Union that unless theUnion objected, it proposed to make certain changes and additions to em-ployee fringe benefits. Also in 1974, the maids requested a meeting with thehotel manager, wherein they requested overtime pay after 5 instead of 6consecutive days work. By letter dated November 18, 1974. the Respondentinformed the Union that it proposed to institute the change if the Union didnot object. The Union did not object in either instance.I10 SAHARA-TAHOE HOTELtook place in a context free of any other alleged unfairlabor practices."In several recent cases involving either Respondentherein or other employees in the Lake Tahoe area, theBoard considered and rejected a number of the factors re-lied upon by Mayring as the basis for Respondent's with-drawal of recognition from the Union.The first factor relied upon by Mayring, that the Unionwas to be placed under trusteeship because of financial dif-ficulties, was considered by the Board in Sierra Develop-ment Company db/a Club Cal-Neva, 231 NLRB 22, 23(1977). Citing Nevada Lodge, 227 NLRB 368 (1976), theBoard stated, "it would be sheer speculation to make anevaluation of employee support of the Union based on thefact that the Union was placed in trusteeship by its Interna-tional because of its poor financial condition." This factorwas also considered by the Board in Finally, Inc., d/blaPalace Club, 229 NLRB 1128 (1977). Thus, while the ap-pointment of a trustee, rumors of bankruptcy, and a con-certed organizing effort in the northern Nevada area mayindeed indicate the Union was in financial trouble, thesefactors may not be used as a basis for a belief that theUnion lacked majority support.Another factor cited by Mayring was the lack of em-ployee support for the picket line established by the Unionin 1975. It is clear from the record that the dispute betweenthe Union and Respondent at that time was over with-drawal of recognition in the bar and culinary unit, not in-volved herein. While the record tends to show Respondent'semployees crossed the picket line, Respondent, upon whomthe burden rests to show "objective considerations" suffi-cient to rebut the presumption of the Union's majority sta-tus, has failed to show whether the picket line was intendedto cause a work stoppage or was instead intended to exerteconomic pressure on Respondent through its customers.Moreover, citing Palmer Asbestos & Rubber Corporation,160 NLRB 723 (1966), the Board reiterated its position inCoca Cola Bottling Works, 186 NLRB 1050, 1053 (1970)that "the mere failure of employees to support a strikecalled by their bargaining representative does not give riseto a presumption that these employees have repudiated theUnion as their bargaining representative."The next factor cited by Respondent in deciding to with-draw recognition from the Union was the fact the majorityof the union activity which took place seemed to consist ofsoliciting members rather than administrating the contract.As noted by the General Counsel, "because Nevada is aright to work state, an ongoing function of any active unionis the solicitation of membership." Further, the Board heldin the earlier Sahara-Tahoe case that (229 NLRB at 1096):..even if Respondent had a reasonable basis for be-lieving that a majority of its employees were not unionmembers or did not financially support the Union,such knowledge does not establish a reasonable basis1' Pending, however, in the Ninth Circuit Court of Appeals is the petitionfor review and the cross application for enforcement of the Board's decision,heretofore cited, involving a similar withdrawal of recognition and refusal tobargain issue in the bar and culinary workers unit.for believing that the Union had lost majority sup-port."1' Moreover, Respondent's attempt to use low union membership as agauge of union support is especially tenuous because Nevada is a "rightto work" State. See Wald Transfer & Storage Co. and Westheirer Transu-fer & Storage Co., Inc., 218 NLRB 592 (1975), enfd. 535 F.2d 657, (5thCir. 1976).The Board held similarly in Finally, Inc., d/b/a PalaceClub, supra, and Nevada Club, Inc., supra. Moreover, thecorrespondence between the parties and the testimony ofthe witnesses show clearly that the Union's activities werenot limited to recruiting new members. In addition to seek-ing enforcement of the collective-bargaining agreement, Re-spondent held both formal and informal meetings with em-ployees, visited Respondent's premises, solicited employeecomplaints, filed two grievances, discussed bargaining de-mands with employees, and drafted a contract proposal forRespondent's consideration.Respondent cites the high turnover rate among employ-ees in the unit as a basis for believing the Union lackedmajority support, 278 percent in 1973, 325 percent in 1974,and 290 percent in 1975. While high turnover is one circum-stance to be considered, the Board has stated in this regard:Finally, Respondent relied on the turnover of em-ployees to support its belief that the Union had lostmajority support. This argument must also be rejected.The Board has ruled, with court approval, that turn-over among employees cannot, by itself, be used as abasis for belief that a union has lost majority supportsince it is presumed that, absent evidence that wouldjustify a contrary conclusion, new employees will sup-port the union'in the same ratio as those whom theyhave replaced." Here there is no independent evidencefrom which it may be inferred that Respondent's newemployees did not want the Union to represent them.Therefore, given our findings above, the turnover ofemployees cannot, by itself, be used as a basis for beliefthat the Union had lost majority support. (DalewoodRehabilitation Hospital, Inc. d/b/a Golden State Habili-tation Convalescent Center, 224 NLRB 1618 (1976).Accord: Sierra Development Company, d/b/a Club Cal-Neva, supra; Finally, Inc., d/b/a Palace Club, supra;Nevada Club, Inc., supra.)11 Laystrom Manufacturing Co., 151 NLRB 1482 (1965); WashingtonManor, Inc., d/b/a Washington Manor Nursing Center (South), 211NLRB 315 (1974).Still another factor in Mayring's decision to withdrawrecognition from the Union was the fact only two griev-ances had been filed by the Union in the last 6 years. Simi-lar contentions have been rejected by the Board in situ-ations, as here, where Respondent has not demonstratedthat grievances existed and were unprocessed by the Union,or that the Union was lax in carrying out its obligations inthis regard. Sierra Development Company, dib/a Club Cal-Neva, supra; Finally., Inc., d/b/a Palace Club, supra; NevadaClub, Inc., supra. In fact, Director of Personnel Valentinetestified Respondent abided by the terms of the collective-bargaining agreement, a fact not necessarily conducive tothe filing of grievances. Further, the record does not showthat the Union ever abandoned its representative status;nor has Respondent pointed to a single instance where theIII DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion failed to represent an employee properly or where anemployee expressed dissatisfaction because the Unionfailed to represent him. Sahara-Tahoe Corporation, db/aSahara-Tahoe Hotel, supra. In that case the Board statedfurther that the Union's limited contacts with Respondentmay merely indicate that the Union and Respondent en-joyed a harmonious relationship and that the Union wasgiven no reason to file written grievances.Lack of employee support for the Union's ability to ad-minister the contract, contends Respondent, is demon-strated by the fact that in 1974 the maids requested a meet-ing with the hotel manager, instead of proceeding throughtheir collective-bargaining representative, when they soughtovertime pay after 5 instead of 6 consecutive days work.Respondent contends also that the Union's failure to re-spond to its notification of the resulting proposed changesin overtime pay, and to notification that Respondent pro-posed to make changes and additions to the fringe benefitsof the unit employees, is evidence of the Union's failure toproperly represent the unit employees. Respondent alsopoints out that some of the wages paid unit employees weregreater than those negotiated and listed in the contractwage scale. The simple answer to the latter point is that thecollective-bargaining agreement contains a scale for "mini-mum wages," and under article V, section 3, Respondentretained the right to increase wages.' With respect to theemployees' 1974 act of bypassing the Union and contactingRespondent's hotel manager directly with respect to over-time pay after 5 instead of 6 consecutive working days, suchconduct merely shows, at most, that some employees maynot have known that the Union already represented theemployees and that the Union already had a contract withRespondent. As discussed infra, while there was a high rateof turnover among the unit employees, there is a presump-tion that the new employees will be presumed to supportthe Union in the same ratio as those whom they have re-placed. This act, however, could hardly be construed toindicate that they did not want the Union to representthem. See, for example, Sahara-Tahoe Corporation, 229NLRB at 1095-96. Nor can the Union's failure in 1974 toobject to beneficial changes and additions to the fringebenefits be construed as an abandonment of its representa-tives responsibilities, or as evidence that the Union was ei-ther unable to administer the contract or that the employ-ees did not want the Union to represent them. In thisregard, it is noted that in 1974 Respondent recognized theUnion's capacity as the representative of all of the unitemployees by not instituting the proposed changes until af-ter giving the Union an opportunity to object.The fact the Union closed its Lake Tahoe office in thesummer of 1976 is cited by Mayring as another factor heconsidered when he withdrew recognition from the Union.The record shows the office was initially opened in July1974; that prior to that time the Union serviced Respon-dent's employees from its Reno office; and that after theoffice closed in the summer of 1976, the Union continued toservice the unit employees with representatives from theIS Art. V, sec. 3 reads:Nothing in this contract shall be interpreted to preclude the employerfrom giving employees an increase in the scale for any class, or individ-ual class, during the period this contract is in full force and effect.Reno office. Moreover, on July 22, 1976, Swan was knownby Respondent to have been servicing the unit employees asis evidenced by the security report of that date (Resp. Exh.Il(e)). That report recites that Swan went from floor tofloor in both the main hotel and annex, and then to theemployees cafeteria, advising the maids of a union meetingthat evening. This constitutes clear evidence within theknowledge of Respondent that the Union had not aban-doned the unit employees. Moreover, whether the Unionchose to service the unit employees from its Reno, SouthLake Tahoe, or perhaps some other office, is an internalunion matter and does not in any way reflect a lack ofemployee support for the Union.Another factor which Mayring testified contributed to hisdecision to withdraw recognition from the Union was theattempt of employee Wolchow to file a decertification peti-tion with the Board supported by slightly more than 30percent of the unit employees. The document containing 82employees' signatures was introduced into evidence by Re-spondent. Of significance in making a determinationwhether the document signifies a rejection of the Union astheir collective-bargaining representative is the legend writ-ten at the top, which reads: "The undersigned are employ-ees of Sahara-Tahoe Hotel, who do not want to belong toany culinary union." (Emphasis supplied.) The Respon-dent's contention with respect to the meaning of the docu-ment fails to distinguish between wanting to be a unionmember, and desiring to have union representation. SierraDevelopment Company, d/bla Club Cal-Neva, supra at 1096.As noted heretofore, Nevada is a "right to work" state.Hence, contrary to Respondent's contention that the docu-ment represents a rejection of the Union's representativestatus, the signatures affixed thereto may more logically betaken as an indication that the employees are voicing theirright under state law not to belong to a union. In any event,a decertification petition was not in fact filed, nor do thesignatures of slightly more than 30 percent of the employeesindicate a rejection of the Union by a majority of the em-ployees.The Respondent contends further, however, that the lossof majority representative status is further bolstered byWolchow's representation that he had been advised bymore than 50 percent of the unit employees that they didn'twant the Union. It is clear from the record that Wolchowwas the only employee with whom Respondent's represen-tatives spoke regarding the employees' likes or dislikes re-garding the Union. Aro testified that Wolchow told him hehad talked to "around 150 some-odd people ... [and]there was very little, if no interest whatsoever in the union;that the people that did sign obviously were definitelyagainst it. And those that didn't-he said they just didn'twant it, but were afraid to really get involved with gettingtheir names on a piece of paper." Wolchow testified that hecontacted about 150 people and that he "didn't run intoanyone that was objecting to getting rid of the union ...[that] there was some of them that was reluctant to sign thepetition," and that no one told him they were refusing tosign because they wanted to keep the Union. Wolchow'sversion of his conversation with Aro was to the effect thathe had "contacted 150 people and that none of themseemed to be interested in the union; that they all wanted to112 SAHARA-TAHOE HOTELwithdraw from it ..." that the difference between 82 signa-tures and 150 people with whom he talked was due to thefact "they just didn't want to be bothered signing the peti-tion, didn't want to get involved in the petition."In Dalewood Rehabilitation Hospital, Inc., etc., supra at1619, the Board acknowledged that while employees state-ments are some indication of employee dissatisfaction,"they are entitled to little weight to the extent they purportto convey the sentiments of employees other than them-selves. Otherwise, a few antiunion employees could providethe basis for a withdrawal of recognition when in fact thereis actually an insufficient basis for doubting the union's con-tinued majority." As noted before, Wolchow is the onlyemployee who expressed employee sentiments to Respon-dent's executives. His sentiments, insofar as they purport toconvey the sentiments of other employees, are entitled tolittle, if any, weight. When a comparison is made betweenthe wording at the top of the petition signed by the 82employees-that "The undersigned ... employees ...donot want to belong to any culinary union"-with the Sep-tember 29, 1976, letter that Wolchow sent the Regional Of-fice of the Board enclosing the petition'6--that "The under-signed ...do not want to be represented by the culinaryunion and are requesting an election"-the danger inherentin giving weight to statements or representations by oneemployee as to the sentiments of employees other than him-self, is all too obvious. It may well be that Wolchow did notwant to be represented by the Union. However, the signersof the petition indicated that they did not want to belong tothe Union. The distinction between not wanting to belongand not wanting to be represented by the Union has beenlong recognized by the Board and courts, as set forth here-tofore.'After considering the evidence in the light of the Boardand court precedents cited above, I conclude that Respon-dent has failed to show that it had a reasonably baseddoubt upon objective considerations that the Union did notenjoy majority status at the time it withdrew recognitionfrom the Union, and that by withdrawing recognition andrefusing to bargain with the Union on December 16, 1976,Respondent violated Section 8(a)(I) and (5) of the Act.CONCLUSIONS OF LAW1. Sahara-Tahoe Corporation, d/b/a Sahara-Tahoe Ho-tel, is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Hotel, Motel, Restaurant Employees & BartendersUnion Local No. 86, Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. The following employees constitute a unit appropriatefor the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act: All employees employed byRespondent in its hotel-service operations at its Stateline,Nevada, operations, including housekeeping personnel;parking lot attendants; front desk employees; timekeepers;16 Resp. Exh. 6.t1 Casting further doubt on the probative value of the petition is the factthat at least some of the employees apparently took it lightly and signedspurious names, e.g., Babe Ruth and Johnny Bench.casino porters; and bellmen, excluding casino employees;bartenders and culinary workers; office clerical employees;carpenters; employees in the engineering department;warehouse employees; stage hands; guards and supervisorsas defined in the National Labor Relations Act.4. At all times material herein, the Union has been, andis, the exclusive representative of all employees in the abovedescribed appropriate unit for the purposes of collectivebargaining.5. By withdrawing recognition from the Union and byrefusing to bargain with the Union as the exclusive bargain-ing representative of the employees in the unit describedabove, concerning the wages, hours, working conditions,and other terms and conditions of employment of the em-ployees in the unit, Respondent has engaged in unfair laborpractices within the meaning of Section 8(aX1) and (5) ofthe Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)() and (5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and that it take certain affirmative actionto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to the provisions of Section 10(c) of the Act, Ihereby issue the following recommended:ORDER'sThe Respondent, Sahara-Tahoe Corporation, d/b/a Sa-hara-Tahoe Hotel, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Refusing to recognize and bargain with Hotel, Motel,Restaurant Employees & Bartenders Union Local No. 86,Hotel & Restaurant Employees & Bartenders InternationalUnion, AFL-CIO, as the exclusive bargaining representa-tive of the employees in the appropriate unit described be-low, with regard to the wages, hours, working conditions,and other terms and conditions of employment of the unitemployees:All employees employed by the Respondent in its ho-tel-service operations at its Stateline, Nevada opera-tions, including housekeeping personnel; parking lotattendants; front desk employees; timekeepers; casinoporters; and bellmen, excluding casino employees; bar-tenders and culinary workers; office clerical employ-ees; carpenters; employees in the engineering depart-ment; warehouse employees; stage hands; guards and11 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors as defined in the National Labor RelationsAct.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Recognize and, upon request, bargain collectivelywith Hotel, Motel, Restaurant Employees & BartendersUnion Local No. 86, Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, as the exclu-sive bargaining representative of the employees in the ap-propriate unit described below, with regard to the wages,hours, working conditions, and other terms and conditionsof employment of the unit employees, and if an understand-ing is reached, embody such an understanding in a signedagreement. The unit found appropriate for the purpose ofcollective bargaining is:All employees employed by the Respondent in its ho-tel-service operations at its Stateline, Nevada opera-tions, including housekeeping personnel; parking lotattendants; front desk employees; timekeepers; casinoporters; and bellmen, excluding casino employees; bar-tenders and culinary workers; office clerical employ-ees; carpenters; employees in the engineering depart-ment; warehouse employees; stage hands; guards andsupervisors as defined in the National Labor RelationsAct.(b) Post at its Stateline, Nevada, place of business copiesof the attached notice marked "Appendix."'9 Copies of thenotice on forms provided by the Regional Director for Re-gion 32, after being duly signed by an authorized represent-ative of Respondent, shall be posted by Respondent imme-diately upon receipt thereof and be maintained by it for aperiod of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that the notices are not altered, defaced,or covered by any other material.(c) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.19 In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."114